Order entered October 12, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00945-CV

                 CITY OF LONE OAK, TEXAS, Appellant

                                      V.

       LONE OAK INDEPENDENT SCHOOL DISTRICT, Appellee

                  On Appeal from the 354th District Court
                           Hunt County, Texas
                       Trial Court Cause No. 91463

                                   ORDER

     Before the Court are appellant’s October 10, 2022 first motion for a thirty-

day extension of time to file its brief and appellee’s response in opposition.

Because this is an accelerated appeal, we GRANT the motion TO THE EXTENT

THAT we ORDER the brief be filed no later than November 14, 2022.

                                           /s/   KEN MOLBERG
                                                 JUSTICE